Title: Advertisement, 4 August 1773
From: Washington, George
To: 



[4 August 1773]

TO BE RENTED
The plantation whereon Mr. William Clifton formerly lived, lately possessed by Mr. Samuel Johnston, and at present in the tenure and occupation of his daughters; this plantation, or farm, is very pleasantly situated on Patawmack River, about five miles below Alexandria, and contains about 200 acres of cleared land, very good for grain of every kind, and tobacco; as also one of the largest and best springs on this side the Blue Ridge, within twenty yards of the door; it has a front upon the river of near a mile and an half, affording several good fishing landings; one of which only rented last spring, during the shad and herring season, for Twenty-five Pounds; to this belongs a well accustomed Ferry, upon the most direct road leading from Annapolis through Colchester, Dumfries, and Fredericksburg to Williamsburg; on the premises are a dwelling-house, with two brick chimnies and seven rooms, a kitchen, smoke-house, &c.

George Washington.

